Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 1 of 24 PAGEID #: 1

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF OHIO
Bruce Grulkowski ) CASE NO.
2304 Pleasant Meadows Dr. )
Batavia, Ohio, 45103 ) Judge
)
Plaintiff, }
)
)
v )
)
) COMPLAINT
Siemens Industry, Inc. )
4620 Forest Avenue )
Norwood, Ohio 45212 } JURY DEMAND ENDORSED HEREIN
)
Defendant. )

I. Recitals-Jurisdiction-Parties

1, This is an action under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et
seq.) and other provisions of the Federal and State law to correct unlawful employment practices
on the basis of disability, age, retaliation, and related employment rights and to make whole
plaintiff Bruce Grulkowski.

2, Plaintiff (hereinafter also referred to as “Bruce Grulkowski,” “Bruce,” “Grulkowski,” or
“Plaintiff’) also claims wrongful discharge in violation of public policy under common law.

3. Bruce Grulkowski was an employee of Siemens Industry, Inc. full-time with benefits from
approximately July 5, 1994 to February 14, 2020. Plaintiff has worked several times for
Defendant.

4. The defendant is Siemens Industry, Inc., more specifically Siemens’ Norwood Manufacturing site
located in Cincinnati Ohio, acting through its agents and employees (hereinafter “Siemens

Industry, Inc.”, “Siemens” or “Defendant”).

1|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 2 of 24 PAGEID #: 2

10.

11.

12.

13.

14.

On February 14, 2020, Defendant terminated the employment of Plaintiff.

On or around February 14, 2020 Plaintiff's employment with Defendant was terminated. Mr.
Grulkowski was advised by telephone of his termination and verbally told it was due to a Level II
safety violation, and was then instructed to call the next day with any questions.

Mr. Grulkowski did call the next day and left a voicemail message, which was never returned.

Mr. Grulkowski never received, in writing, any reason for his termination, nor was he ever
advised in person before or after his termination via correspondence sent to his home, nor did Mr.
Grulkowski receive email communications or other electronic communication.

Defendant improperly discharged the Plaintiff.

Defendant engaged in unlawful employment practices under 42 U.S.C. § 2000 e-5 (f) (1) and in
violation of public policy.

The person implementing the unlawful practices on behalf of Defendant was John O’Connell, an
agent of the Defendant.

At all relevant times Defendant has continuously been engaged in an industry affecting commerce
within the meaning of Section 101(5) of the ADA, 42 U.S.C.A. § 12111(5), and Section 107(a) of
the ADA, 42 U.S.C.A. § 12117(a), which incorporates by reference Sections 701(g) and (h) of
Title VU, 42 U.S.C.A. § 2000e(g) and (h).

This court has jurisdiction over the legal actions alleged herein for the reasons that all the parties
reside within or conducted activity within the United States District Court for the Southern
District of Ohio, Western Division, and all the actions complained of occurred within the
jurisdiction of the United States District Court for the Southern District of Ohio, Western
Division.

Jurisdiction of this court is invoked pursuant to 28 U.S.C.A. §§ 451, 1331, 1337, 1343, and 1345,
to secure protection and redress deprivation of rights secured by 29 U.S.C.A. §§ 626(e); 621 et
seq. Plaintiff seeks declaratory relief pursuant to 28 U.S.C.A. §2201 and 2202. This action is
authorized and instituted pursuant to Section 107(a) of the Americans with Disabilities Act of

2|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 3 of 24 PAGEID #: 3

15.

16,

17,

18.

19,

20.

21,

22,

23.

24,

25.

26

1990 (“ADA”), 42 U.S.C.A. §12117(a), which incorporates by reference Sections 706(f)(1) and
(3) of Title VII of the Civil Rights Act of 1964 (“Title VII"), 42 U.S.C.A. §2000e-5(f)(1) and (3),
and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C.A. §1981a.

At all relevant times, Defendant has continuously been an employer engaged in an industry
affecting commerce under the ADA, 42 U.S.C.A. §§ 12111(5), 12111(7).

Venue is proper under 28 U.S.C.A. § 1391 (b)(1) and (2).

A charge was filed with the Equal Employment Opportunity Commission (hereinafter “EEOC”)
by Plaintiff.

The notice of right to sue was issued by EEOC, as stated in Exhibit 1, attached hereto and made a
part hereof.

The Defendant has further engaged in age discrimination under the Age Discrimination Act
(hereinafter “ADEA”) as provided under 29 U.S.C. §626 et seq.

Defendant has more than 20 employees and is obligated to follow the provisions of ADEA, and
not engage in retaliatory practices.

Defendant, Defendant’s agents, and Defendant’s employees are all required to follow the
provisions of the United States Code as detailed in the ADEA and not engage in protected

retaliatory practices.

Facts

Plaintiff re-alleges paragraphs 1 through 21, the same as if fully rewritten herein.

Plaintiff is 66 years old.

Plaintiff previously worked for Defendant without any termination for cause or adverse action
taken against him.

The Plaintiff was hired by Defendant on or around June 15, 1994.

. Mr. Grulkowski was hired as a Manufacturing Supervisor.

3/Pag
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 4 of 24 PAGEID #: 4

27

28.

29,

30.

3.

32.

33.

34.

35.

36.

37.

38,

39.

40.

Mr. Grulkowski was responsible for supervising approximately forty-five manufacturing
employees across several Stator and Coil Departments.

Defendant received online a personnel policy and procedure manual as known as employee
manual.

When he was hired, Bruce was not required to sign a document acknowledging receipt of the
employee manual.

Defendant’s online employee manual includes a section setting forth its discipline policy and
reasons for discipline.

Prior to the incidents that Bruce was wrongfully terminated; Bruce was never disciplined for
anything relating to safety, had a good attendance record, and was considered a good employee
by his superiors.

While employed by Defendant, Bruce’s performance evaluations were fair.

Plaintiff's ending rate of pay was $81,000 per year in base pay.

His gross reported income, including overtime pay, from work for Defendant in 2019 was
approximately $105,000.

Plaintiff is currently out of work.

Plaintiff has been out of work after his termination.

While employed by Defendant, Bruce Mr. Grulkowski never instructed any employees, much less
the two employees alleged by Siemens Industry Inc., to perform a dangerous and potentially life-
threatening work process over their objection.

This allegation in paragraph 37 has no basis in fact or law and is a malicious and unsubstantiated
assault on Mr. Grulkowski’s work records.

During the period of time in question, the stator, which can weigh anywhere from 800 to 15,000
pounds, is set into an 82-inch wide and seven-foot-deep chamber by a crane that uses an
electromagnet (the stator, along with the electromagnet above, are shown in Exhibit 2).

While in the chamber, once the resin is absorbed by the stator, the stator is then lifted out.

4|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 5 of 24 PAGEID #: 5

41.

42.

43,

44,

45.

46.

47.

48.

49,

50.

31.

52,

33.

This process of lifting is typically accomplished using an electromagnet.

The electro-magnet was taken out of service by Plaintiff on February 4, 2020 at the time material
to Defendant’s decision to terminate Plaintiff.

Mr. Grulkowski had proposed an alternative for lifting and placing the stator out of the chamber.
Mr. Grulkowski proposed utilizing an Industrial C hook, which would be attached to a crane. The
Industrial C hook is essentially shaped like a dual-pronged instrument.

In layman’s terms, the instrument appears as two prongs of a fork held horizontally.

The top prong would be connected to the crane for lifting the stator out of the chamber, while the
lower prong would be guided into the center of the stator by using the handle.

The handle is located at the base of the Industrial C hook where the two prongs meet (at the
location where the stem of a fork would typically be, to utilize the same visual analogy).

The handle would allow for the employee to maneuver the prong into the center of the stator, via
one of the circular sides of the cylinder.

The stator is shaped like a cylinder.

Once the Industrial C hook had been successfully inserted completely into the stator by the
employee, ensuring the windings on the stator were not damaged, the crane operators would test
the hold by lifting the stator approximately 1-2 inches from the ground, and then setting the stator
completely back on the ground.

After the test had been completed as stated in Paragraph 50, the employee would utilize the same
safety protocols to clean the area immediately around the ladder of resin, along with hooking the
ladder to prevent slippage, and then the employee would safely exit the chamber via the ladder.
Only after the employee had safely exited the chamber would the stator be lifted fully out of the
chamber.

No employees would be present in the chamber when the stator is initially placed in the chamber,

or upon its removal from the chamber.

5{Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 6 of 24 PAGEID #: 6

34.

35.

56.

37.

38.

59.

60.

61.

62.

63.

64.

65.

Defendant Siemens Industry’s claimed that Mr. Grulkowski’s instructions were to “manually
position the straps on either end of the stator.”

Paragraph 54 is not accurate because there are no straps involved in Mr. Grulkowski’s proposal.
Siemens claims “[the employees] then remain inside the confined chamber while the 5,000 pound
stator is lifted out above their heads.”

Paragraph 56 is not accurate and directly misleading.

Mr. Grulkowski’s proposal was that the employees would only be present in the chamber for the
lifting of the stator approximately 1-2 inches above the ground.

The employees would then exit the chamber safely before the stator was lifted out of the
chamber.

Siemens reference to OSHA Regulation 1910.179 (nXvi), which states “the employer shall
require that the operator avoid carrying loads over people.” In other words, crane operators must
never move a suspended load over other employees.

The crane operators must also maintain a 45 degree angle safety zone from the position of the
suspended load.

An infraction of this OSHA code never occurred under Mr. Grulkowski’s watch, and neither
would an infraction of this code have occurred under Mr. Grulkowski’s proposal.

To reiterate, in the proposal the crane operator would have lifted the stator approximately 1-2
inches while the employee was present in the chamber, and then set the stator back on the ground.
Under Plaintiff's proposal, no employee would be present in the chamber when the stator was
lifted completely from the chamber.

Siemens claims that the employees “climb inside the heated chamber” and that “because the
stator would have been coated with resin, [the employees] would have been standing on a
slippery surface and using a ladder on the same slippery surface to emerge from the chamber,

which could lead to a slip and fall or worse”.

6|Pag
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 7 of 24 PAGEID #: 7

66.

67.

68.

69.

70.

71.

72.

73.

74.

75,

76.

77.

78.

Siemens fails to note that these employees all have prior experience working with the heat and
resin.

Under typical conditions with the electromagnet, the chambers are cleaned immediately after the
stator is lifted from the chamber to prevent the resin from having time to cool and coagulate.

The same protocols found in Manufacturing Method 1655001 would be utilized at the beginning
and end of Mr. Grulkowski’s proposed process.

This Manufacturing Method, developed to protect the employees and the equipment, lays out the
process.

The process begins with lowering the employee and the ladder into the chamber where the stator
is located.

Then, the employee briefly stores the ladder into a small cavern while the employee safely
squeegee’s the surrounding area of heated resin.

Finally, the employee would lower the ladder back down into place and hook the ladder to
prevent slippage before exiting the chamber.

The employees have the proper equipment, prior experience, and training with both the heated
conditions and the resin residue, and thus would be able to navigate the chambers with caution
and safety.

Mr. Grulkowski, prior to implementing his proposal, had called a meeting with all three operators
that were involved with the placement of the stator into the liner and removal of the stator from
the liner.

Two of the operators then talked to Derrek Cartwright, the union safety representative.

Derrek Cartwright then presented Mr. Grulkowski’s idea to John O’Connell, the plant manager.
John O’Connell, the plant manager, expressed his opinion that it may be unsafe and stated that the
proposal would not be implemented.

John O’Connell, on February 6, 2020, sent out an email stating the proposal was a “grievous near
miss”.

7[Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 8 of 24 PAGEID #: 8

79,

80.

81.

82.

83.

84.

85.

86.

87.

88.

89.

90.

91.

92.

This phrase “grievous near miss” is an inaccurate allegation.

The process was never implemented.

Also present at the meeting to discuss the possible procedure was Marcus Morgan of Human
Resources, Claude Turner the Production Manager, and Carl Lyttle the Department Manager.

At no time did Mr. Grulkowski instruct any employees to perform a dangerous and potentially
life-threatening work process.

Mr. Grulkowski’s idea of using the Industrial C hook (explained thoroughly herein) was strictly a
proposed idea to review, along with other possible alternatives, while the electro-magnet was
unavailable.

Attached hereto and labeled Exhibit 3 is HR — 40 standards of conduct policy of Siemens, that
were in existence at all times material hereto.

Only under a Level I violation will immediate termination occur.

Mr. Grulkowski presented his proposal on February 6, 2020 at a joint meeting.

Mr. Grulkowski continued to work until February 11, 2020 when he was suspended, and he was
then terminated on February 14, 2020.

Mr. Grulkowski was advised by telephone of his termination and verbally told it was due to a
Level II safety violation and was then instructed to call the next day with any questions.

Mr. Grulkowski never received, in writing, any reason for his termination, nor was he ever
advised in person before or after his termination via correspondence sent to his home, nor did Mr.
Grulkowski receive email communications or other electronic communication.

Mr. Grulkowski was terminated because of his age.

Under a Level 1 violation, the consequence is immediate suspension, and this did not occur.
Therefore, we presume that it was not a Level 1 violation.

A violation must be willful, intentional, and deliberate, and there is nothing in the facts that
indicates an idea, which was never implemented, approaches the standard of willful, intentional,
or deliberate.

8|Pag
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 9 of 24 PAGEID #: 9

93. Siemens did not provide one document, report, statement, affidavit, or supporting evidence to

substantiate any of their allegations for termination.

Causes of Action

Age Discrimination, Age Discrimination in Employment Act

94. Plaintiff re-alleges paragraphs 1 through 93 as if fully rewritten herein.

95. Plaintiff at the time of his termination was over 40 years of age, and the action of the Defendant
as stated herein resulted in a violation of the ADEA.

96. Throughout the entirety of Plaintiff's employment with Defendant, Plaintiff has performed to
Defendant’s satisfaction at all times material to this complaint, as evidenced by, without
limitation, Plaintiff's longevity of employment and position of responsibility.

97, Beginning with Plaintiffs assignment to P-3, Defendant has discriminated against Plaintiff on
this basis of his age by holding him to a higher standard in the terms and conditions of his
employment than his similarly situated younger coworkers.

98. Since October 2015, Defendant has created a discriminatory work environment for Plaintiff
resulting in a deterioration of the terms and conditions of his employment as compared to his
younger coworkers.

99. In contrast to Defendants’ assertion, Plaintiff was not insubordinate.

100. Further, Defendant did not terminate the employment of Plaintiff's similarly situated younger

coworkers.

101. Any reasons proffered by Defendant for terminating Plaintiff's employment are pretext for

discriminating against Plaintiff on the basis of his age.

9|Page
B.

Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 10 of 24 PAGEID #: 10

102. These acts and omissions of Defendant constitute unlawful and willful discrimination against
Plaintiff on the basis of his age, in violation of the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C.A. §§ 621 et seq.

103. As a direct and proximate result of the above alleged willful and reckless acts or omissions of
Defendant, Plaintiff has suffered injury, including, but not limited to, lost future wages and benefits,
emotional harm and loss.

104. Plaintiff's age was a contributing factor in the decisions by Defendant to terminate him.

Pretextual Reasons Given for Discharge

105. Plaintiff re-alleges paragraphs 1 through 104 as if fully rewritten herein.

106. On or about February 14, 2020, Siemens Industry, Inc. advised Plaintiff that his employment
would be terminated, effective immediately, and did not advise Plaintiff of the reason for his
termination.

107. At all relevant times, management from Defendant participated in the wrongful termination of
plaintiff.

108. Siemens Industry, Inc. informed Plaintiff that he was being terminated on February 14, 2020 for
having exercised poor judgment in connection with a proposal for how to continue work while
the electromagnet was unavailable.

109. Plaintiff was never insubordinate.

110. Plaintiff was never disciplined and never received any document, report, statement, affidavit, or
supporting evidence to substantiate any of their allegations for termination.

111. Defendant used the false and unsubstantiated allegations of a Level II safety violation on

as a pretext for unlawful discrimination of the basis of age in discharging the Plaintiff.

112, A younger employee under the age of 40 years old replaced Plaintiff.

10|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 11 of 24 PAGEID #: 11

Wrongful Termination in Violation of Public Policy

113. Plaintiff re-alleges paragraphs | through 112 the same as if fully rewritten herein.

114. Ohio is an at-will employment state, but an exception exists under federal and state law for
wrongful termination in violation of public policy, and federal and state law cannot be violated if
applicable.

115. Plaintiff's dismissal was motivated by his age.

116. Defendant had no legitimate business reason for discharging Plaintiff.

Termination as Breach of Employee Manual/ Employment Contract

117. Plaintiff re-alleges paragraphs 1 through 116 as if they were re-written herein.

118. Siemens Industry, Inc. has an employee manual.

119. The terms of the employee manual, which Plaintiff observed through Siemens Industry, Inc.’s
implementation of the policies and procedures in the manual, provide for a hierarchy of types of
discipline for unsatisfactory performance, starting with verbal warnings and ending in dismissal.
This is titled HR-40 Standards of Conduct Policy.

120. The personnel policies and procedures of Siemens Industry, Inc. as evidenced by the terms in the
employee manual create an employment contract with Siemens Industry, Inc. employees such that
under a Level ! violation, the consequence is immediate suspension, and this did not occur.
Therefore, Plaintiff presumes that it was not a Level 1 violation.

121. A violation must be willful, intentional, and deliberate, and there is nothing in the facts that
indicates an idea, which was never implemented, approaches the standard of willful, intentional,
or deliberate.

122. Siemens Industry, Inc. failed to follow their policy and procedure listed in the employee manual.

11|Page
E.

Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 12 of 24 PAGEID #: 12

Retaliation

123. Plaintiff re-alleges paragraphs 1 through 122 as if they were re-written herein.

124. The Defendant has engaged in retaliation in violation of the federal law under the EEOC and the
Defendant is not allowed to fire, demote, harass or otherwise retaliate against an individual for
filing a charge of discrimination or participating in discrimination proceedings or otherwise
opposing discrimination.

125. Plaintiff has been discriminated against based on his age.

126. Defendant has engaged in conduct that coerces, intimidates, threatens, harasses or interferes with
the rights granted to the Plaintiff by the ADA, ADEA, and Federal and State law.

127. The actions of Defendant have resulted in adverse action against Plaintiff, who, as a covered
individual, is subject to be a protected activity under the ADA and the ADEA.

128. The actions of the Defendant are not based on reasonable, good faith belief and are not
compliant with sound legal practices or the law.

129. On February 14, 2020, Defendant terminated Plaintiff's employment for the purported reason
that did not exist.

130. In contrast to Defendant’s assertion, Plaintiff did not engage in conduct justifying termination.

131. As a direct and proximate result of the above alleged willful and reckless acts or omissions of
Defendant, Plaintiff has suffered injury, including, but not limited to, lost and foregone wages and

physical and emotional harm.

ADEA

132. Plaintiff re-alleges paragraphs 1 through 131 as if fully rewritten herein.
133. The termination of the employment of the Plaintiff was in reckless disregard of the requirements
of the ADEA.

12|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 13 of 24 PAGEID #: 13

134. Defendant’s termination of the employment of the Plaintiff among other illegal criteria was
based on age and in violation of the ADEA and said violation was willful within the meaning of

the ADEA.

Ill. Damages

H. Economic Losses

135. The yearly compensation of the Plaintiff based upon his years of age and years in the
employment of Defendant receiving in 2019 an amount of approximately $105,000.

136. In addition, the Plaintiff received lost benefits, wages, additional contributions to retirement,
paid vacation, and other benefits.

137. In addition to the loss of benefits as specified above, Plaintiff will incur additional economic
losses and loss of benefits including but not limited to future fringe benefits that Defendant

provides for its employees.

H. Legal Fees

138. Plaintiff re-alleges paragraphs 1 through 137 as if they were re-written herein. Plaintiff has
incurred legal fees and will continue to incur legal fees as the result of his wrongful discharge and
retaliation for exercising his rights under Federal and State law and is entitled to reasonable

attorney fees. Plaintiff is also entitled to court cost incurred as a result of this action.

Prayer for Relief

WHEREFORE, Plaintiff requests judgment against the Defendant and requests that this court:

13|Pag
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 14 of 24 PAGEID #: 14

139. Order Defendants to make whole Plaintiff by providing him with appropriate lost earnings,
insurance premiums, benefits with prejudgment interest, in amounts to be proved at trial, and
other affirmative relief necessary to eradicate the effects of its unlawful employment practices,
including, but not limited to, reinstatement of Plaintiff.

140. Order Defendants to make whole Plaintiff by providing compensation for pecuniary losses,
including, but not limited to, costs to be incurred for health and life insurance premiums and costs
of seeking employment, in amounts to be determined at trial.

141, issue an order requiring the Defendant to reinstate Plaintiff as a full-time employee in his
previous position.

142. Grant Plaintiff an award of compensatory damages consisting of back wages, future wages, and
other benefits for which he would have been entitled had he been continuously employed in his
position as a full-time employee with Defendant for at least an additional period of 5 (five)
additional years, all in excess of $25,000.00.

143. Grant Plaintiff an award of damages in excess of $25,000.00 for the loss of retirement benefits
through his employment with Defendant and penalties, forfeitures and other costs of premature
liquidation of Plaintiff's retirement benefits.

144, Grant Plaintiff an award of damages for mental anguish according to proof in excess of
$25,000.00.

145. Grant Plaintiff an award of his attorney fees and costs of this action.

146. Grant Plaintiff an award of additional compensatory damages in excess of $25,000.00.

147, Grant Plaintiff an award of punitive damages in excess of $25,000.00.

148. Determine that Plaintiff is and at all relevant times was qualified to fill his position with

Defendant and that the Defendant has discriminated against the Plaintiff on the basis of his age.

14|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 15 of 24 PAGEID #: 15

149, Grant judgment in favor of Plaintiff for the loss of his benefits, including but not limited to
retirement, health insurance, life insurance, loss of sick pay, loss of vacation pay, loss of
overtime, and other benefits.

150. Award such other legal and equitable relief as justice requires.

151. Provide for such other and further relief as the court may deem just and proper.

 

226 Reading Road

Mason, Ohio 45040

(513) 398-1910

Fax (513) 398-0181
jim@whitakerattorneys.com

15|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 16 of 24 PAGEID #: 16

Jury Demand

Plaintiff's demand a trial by jury of the maximum number of jurors as provided by law.

 
   
  

GP
ames A. Whitaker (0000992)
Attomey for Plaintiff

226 Reading Road

Mason, Ohio 45040

(513) 398-1910

Fax (513) 398-0181
jim@whitakerattomeys.com

16|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 17 of 24 PAGEID #: 17

Notice of lawsuit and request to waive service of summons

Plaintiffs have contemporaneously with the filing of this complaint served upon the Defendants

notice of lawsuit and request to waive service of summons along with a waiver of service of summons.

   

  

omey for Plaintiff
226 Reading Road
Mason, Chico 45040
(513) 398-1910

Fax (513) 398-0181
jim@whitakerattorneys.com

17|Page
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 18 of 24 PAG S

  

EEOC Form 161 (14/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Bruce Grulkowski F Cincinnati Area Office
2304 Pleasant Meadows Drive » vohn W. Peck Fed. Bldg
Batavia, OH 45103 m 550 Main Street, Suite 10-191

Cincinnati, OH 45202

LU

On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7/a))

EEOc Charge No. EEOC Representative Telephone No.
Amy M. Trzop-Vos,
473-2020-01217 Investigator (513) 914-6008

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did net invelve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited ivo fong after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

UU BOUOOUO

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission
Digitally: tv

itally signed by Ramiro Gutterraz/al

 

| I DN: cn=Ramnite Gutierrez/aby, oEEOC Cincinnatt Area Office,
Ram Iro Gutierrez/ a eed erval-RAMIBG CUTERIEZBEEOC OV, -U5 12 /30 #2020
Enclosures(s) Ramiro Gutierrez, (Date issued)
Area Office Director
Gc: Shane Kawka James A. Whitaker, Es
Katie Emo Lead Attorney, Employment . ee
Crowell & Moring LLP Siemens Corsoration WHITAKER ATTORNEYS, LLC
1001 Pennsylvania Ave. NW 301 Lindenwood Dr., Ste. 380 226 Reading Road

Washington, DC 20001 Malvern, PA 19355 Mason, OH 45036
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 19 of 24 PAGEID #: 19

Enclosure with EEOC
Form 1614 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
‘Ff you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE Suit RIGHTS — --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your comp laint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 ~ not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 20 of 24 PAG§

  

PLAINTIFF'S
EXHIBIT

2

Etectro—
magnet

Stator

 
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 21 of 24 PA

“ HR-40 Standards of Conduct Policy

The Human Resources Dapartment will be consulted in all melters in which disciplinary action may be
involved. Once the investigation is completed, a solution will be derived which the end result can range
from any of the following, but not limited to— clearance of the situation, verbal counseling, written
waming, suspension, or termination. If warranted, the employee may be temporarily suspended pending
the outcome of an investigation Into the matter, Suspansiona may be paid or unpaid depending on tha
type of infraction commitied and the circumstances of each individual case. The determination of this
type of suspension will be the responsibility of the manager in agreement with the respective Human
Resources Consultant and Labor Relations in cases where employees are represented by unions to
ensure consistency across the businesses. if warranted by circumstances or the nature of the alleged
incident, a matier may be referred to the Compliance Officer, Security, andior the Legal Department for
additional input or handling.

in cases In which an employee has been found to have committed @ compliance violation warranting a
formal wering or other serious disciplinary action, the employee's Siemens Leadership Framework
(SLF) capabilifics evaluation, Income and development actions in the documented Performance
Management Process (PMP) may be affected.

In situations involving job performance issues, the employee may be placed on a Performance
improvement Plan in addition to eny disciplinary action that may be taken,

Except in circumstances where Immediate action is Fequired, all violations of this Policy and any
concurrent disciplinary action should be reported to and reviewed by the respective Human Resources
Consultant prior to taking any action. Nonetheless, the respective Human Resources Consultant must
be informed #s soon as possible after action is taken- and before documentation Is completed.

Any questions related to this Policy should ba brought fo the attention of your manager or respective
Human Resource Consultant.

Level | Violations

The following types of misconduct will be considered extremely sericus and will result'in immediate
termination; =”

1, Willful, intentional, and deliberate violation of a “high risk" Company safety rule that could result
in death or serioue injuring covering electrical safety, lock out/tag out, working at height, confined
Space entry/hazardous etmospheres, figging and lifting, and overriding safeguards,

2 Unauthorized use or possession of firearms, live aémmunition, explosives, or other weapons on
Company premises or associated Company premises,

3. Taking, diverting, recaiving or possessing, fraudulently, without authorization, goods, materials,
equipment, funds or other property belonging to the Company, another employee, a contractor, a
vendor, a customer or another individual.

4. Engaging in any form of wilifd or deliberate fraudulent activities and/or attampting to cover up or
conceal a fraudulent act,

5, Any involvement in criminal or illegal activities on Company or associated Company premises.

§. Failure to report, no call no show, thrse (3) Consecutive scheduled work days to your manager or
biher Individuals designated by management.

Level fl Violations

The folowing types of misconduct will be considered véry serious and may reauit in discipline, up to and
including immediate termination, The normal discipline for these violations will ba suspension and/or
final letter of warming, unless there are mitigating or aggravating circumstances which support
termination or a lower penaity. In no case will the discipiine for violating these standards be lass than a
formal written warning, which is then transferred to and made a part of the employee's personnel! file.
Repeated or gross violations, regardless of whether the offense is similar or different in nature to prior
offenses, will result in an appropriate level of discipline which may include suspension or termination,

1. Violation of general safety rules oF standards, not including those listed in jevel 1.

2. Any form of fighting, violence, or other disorderly conduct including the use of threatening
language, which endangers the safety of a Person or property.

3. Deliberate damage, sabotage, theft, or misuse of Company property, or the property of others.

4. Indecent conduct Including any and all acta of harassment, Posting, possessing or distributing
material that mev ha eonelderad nffernaive fant: forge rf treme eee tl

  

PLAINTIFF'S
EXHIBIT

ns eee
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 22 of 24 PAGEID #: 22

—¥ HR-40 Standards of Conduct Policy
computer),
5. Misrepresentation and/or falsification of records, reports or other documents.

6. Any conflicting interest (financial or other, direct or indirect) which may affact or might reasonably
be thought to affect an employee's ability to make sound judgment and decisions in the intarest
of the Company,

7. Insubordination including failure to Carry out instructions or assignrhents consistent with position
requirements (unless an employee has demonstrated a sincere belief that the instruction given is
contrary to law or is immediately dangerous to life or health).

8 Noncompliance with the Compeny’s or Sectors Drug and Alecho! Policy,
9. Noncompfiance with the Company's Non Sollcifation Palicy.
10. Failure to protect proprietary Company information and/or technology, or the reproduction of the

sama, without proper authority, or the failure to promptly report discovery of any loss or Improper
disclosure of the same,

71. Unauthorized access, misuse, or other Security violations of Company-owned or leased
computer systems or software. -

12. Concealing, or knowingly permitting to conceal, defective work that might hamper production.
13. Sleeping during working hours.

14. Noncompfiance with other Company policies where the Company considers such noncomplianss
extremely serious based on the facts and circumstances.

18. Non-compliance with company issued credit card guidelines.
16. Substantive violations of financial {including travel and entertainment} policies,

17. Violations of the Company's Social Media Policy.
Level fli Violations

The following types of misconduct by an employes will be considered very serious and may result in
disciptine up to and Including termination. In no case will the penally consequence for violating these
standards be less than a formal written warming, which is then transferred to and made a part of the
employee's personne! file. Repeated or gross violations, regerdless of whether the offense is similar or
different in natura to prior offenses, will result in an appropriate level of discipline which may include
suspension and/or final letter of waming or termination,

1. Careless waste or abuse of Company materials and resources.

2, Failure to properly raport a work-related injury on the day it occurs, or immediately thereafter
when it Is reasonably understood that an injury has occurred.

3, Unauthorized reproduction of Company information and property including photographs, print
copies, slactronic copies, video copies on Company or associated Company premises.

4. Gembting or conducting gambling activities on Company or associated Company premises.
Level i¥ Violations

The following types of miscanduct by an employee will be considered a serious offense and will result in
discipline ranging from a decumented verbal warning to tarmination for repeated violations. The
discipline imposed in these matters shall be no Jess than a documented verbal waming, which Is then
transferred to and made a part of the employee's personnel file. Repeated or gross violations,
regardless of whether the offense is similar or different in natura to prior offenses, will result is an
appropriate ievel of discipline which may include suspension and/or final letter of waming or termination,

1. Smoking In prohibited areas.

2 Excessive absence, absence without justifiable cause, or habitual tardiness. Attendance policies
may vary by Sector or locale.
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 23 of 24 PAGEID #: 23

ay HR-40 Standanis of Conduct Policy

3. Unsatisfactory job performance or inability to meet minimum position requirements.

4, Posting unauthorized notices on Company or associated Company premises.

5. Improper operation of Company vehicles and/or Company rental vehicles.

6. Other violations of financial policies.
Conduct off the Company Premises
Criminal conduct outsida Company or associated Company premises that has the potential for creating
4 negative Image of the Company or having a negative effect on employees or the surrounding
community, may result in discipline, The degres of dlecipline, or discharge in severe cages, will depend
on the facts and particular circumstances.
VI DISCIPLINARY ACTION

Violation of this Poficy will subject the individual to Sppropriate disciplinary action, up to and including
termination of amployrnent.

Vil RESPONSIBILITIES
Employes:
« Comply with the Company's established policies, procedures and standards of conduct

* Report to his/her manager or Human Resource Consultant any observed actions of misconduct
or personal involvement of misconduct.

Manager;

« Report any observed actions of misconduct or personal Involvement of misconduct fo his/her
Human Resource Consultant.

* Counsel those employees who do not comply with the Company's established standards of
conduct and take corrective action as appropriate.

« Discipline amployees who violate company policies and procedures.

+ Ensure that a prompt and thorough investigation is conducted together with his/her Human
Resource Consultant,

* Consult with hisfher Human Resource Consultant before implementing disciplinary actions other
than when "immediate suspension” is hHecessary.

* The immediate engagement of the next level of management and respective Human Rescurces
Consultant is required before discharging an employes,

Human Resource Consultant:

* Work directly with the employee and his/her manager to ensure that the appropriate action is
carried out In accordance with the nature and Ssaverity of the violation,

« Review recommendations for discharge and review with the Legal department (if necessary).

* Ensures that any verbal or written warning Is transferred to and made 2 part of the employee's
personnel file.
Case: 1:21-cv-00196-TSB Doc #: 1 Filed: 03/23/21 Page: 24 of 24 PAGEID #: 24

Policy Name: Standards of Conduct
Policy No: HR-40

Effective Date: 06/01/17

Revision No: 4.2

Process Owner: HR USA

Author: HR USA

Printed copies of policies are for reference only and may not contain all policy-
related information; please refer to ASkHR On Demand for the entire document and
the most up-to-date version of policies and supporting information.

I PURPOSE

Certain rules and regulations are necessary not only for efficient business operations
but also to provide a safe, comfortable and professional work environment for all. To
promote these goals, the Company expects all employees to conduct themselves in a
manner that does not interfere with operational objectives, does not discredit
Siemens, and is not offensive or harassing to co-workers, customers or other
individuals.

II SCOPE

Unless prohibited by law, collective bargaining agreement or otherwise, this Policy
applies to atl Siemens employees in the United States.

TEI DEFINITIONS

N/A

IV CONTENT

Employees are expected, among other things, to:

Treat co-workers, vendors, visitors and others with respect and courtesy;

» Refrain from behavior or language that may be considered offensive
or harassing;

» Wear clothing appropriate for the work being performed;
« Comply with all Company policies; and

* Maintain a clean and safe work area at all times.
